DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-10, 12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arenson 3,552,134.
	In regards to Independent Claim 1, Arenson teaches a method comprising: converting a mobile source of electricity to an operational mode (output to electric generator 20, where system is capable of being moved); generating electricity (with generator 20) in the operational mode by operating a turbine (18) disposed on the mobile source of electricity; and cooling intake air (air cooler 12) to the turbine by feeding a cooling agent (flow of LNG from tank 28 to 12) into a heat transfer apparatus (12) disposed in an air intake flow path of the intake air to the turbine (12 at air inlet in figure 1).
	Regarding Dependent Claim 2, Arenson teaches feeding the cooling agent from a cooling agent source (28) into the heat transfer apparatus (12) by operating a first control valve (66); venting the cooling agent, heated by absorbing heat from the intake air flowing through the air intake flow path (through air cooler 12), from the heat transfer apparatus by operating a second control valve (77); and maintaining predetermined properties of the cooling agent in the heat transfer apparatus by controlling the first and second control valves (Col. 4, ll. 27-31 and ll. 51-54).
	Regarding Dependent Claim 3, Arenson teaches receiving sensor data from a plurality of sensors (79 and 68) indicating one or more of: (i) an ambient air temperature at an upstream 
	Regarding Dependent Claim 5, Arenson teaches contacting the intake air with one or more finned metal tubes of the heat transfer apparatus (finned tubes 14 shown in figure 3) disposed in the air intake flow path and absorbing heat with the cooling agent in the one or more finned metal tubes from the intake air flowing in the air intake flow path (Col. 3, ll. 19-26).
	In regards to Independent Claim 8, Arenson teaches an apparatus for providing mobile electric power (figure 1), the apparatus comprising: a mobile source of electricity (output to electric generator 20, where system is capable of being moved) comprising an air intake flow path (16), an air exhaust flow path (22), and a turbine (18) disposed between the air intake and air exhaust flow paths; a heat transfer apparatus (12) disposed in the air intake flow path; and a controller (controllers 68 and 79) configured to control flow of a cooling agent (LNG from 28) in the heat transfer apparatus to cool intake air flowing in the air intake flow path (Air cooler 12).
	Regarding Dependent Claim 9, Arenson teaches a first control valve (66) in communication with the controller (controller 68) and being operable to control a first rate at which the cooling agent is fed from a cooling agent source into the heat transfer apparatus (68 controls valve 66); and a second control valve (77) in communication with the controller (controller 79) and being operable to control a second rate at which the cooling agent, heated by 
	Regarding Dependent Claim 10, Arenson teaches one or more sensors (68 and 79) for sensing one or more of: (i) an ambient air temperature at an upstream end of the air intake flow path, (ii) an elevation of the mobile source of electricity, (iii) a pressure level of the cooling agent that is in the heat transfer apparatus and that is heated by absorbing the heat from the intake air. (iv) air temperature of intake air entering the turbine at a downstream end of the air intake flow path, (v) a temperature of the cooling agent in the heat transfer apparatus (68 and 79 measure temperature of cooling agent as it enters and exits heat exchanger 12), (vi) current power output from the mobile source of electricity, (vii) a load demand metric associated with the mobile source of electricity, and (viii) a humidity level of the ambient air, wherein the controller controls the first and second control valves to maintain the cooling agent having the predetermined properties based on data sensed by the one or more sensors (68 controls valve 66 and 79 controls valve 77).
	Regarding Dependent Claim 12, Arenson teaches that the heat transfer apparatus comprises one or more finned metal tubes (14 in figure 3) disposed in the air intake flow path to contact with and absorb heat from the intake air flowing in the air intake flow path (Col. 3, ll. 19-26).
	In regards to Independent Claim 16, Arenson teaches a cooling system (12) for an air intake flow path (10) of a turbine (18) disposed on a mobile source of electricity (output to electric generator 20, where system is capable of being moved), the system comprising: a heat transfer apparatus (12) disposed in the air intake flow path of the turbine disposed on the mobile source of electricity; and a controller (controller 68 and 79) configured to control flow of a 
	Regarding Dependent Claim 17, Arenson teaches a first control valve (66) in communication with the controller (controller 68) and being operable to control a first rate at which the cooling agent is fed from a cooling agent source into the heat transfer apparatus (68 controls valve 66); and a second control valve (77) in communication with the controller (controller 79) and being operable to control a second rate at which the cooling agent, heated by absorbing heat from the intake air flowing through the air intake flow path (79 controls valve 77), is vented out from the heat transfer apparatus (through vaporized LNG outlet in figure 1), wherein the controller controls the first and second control valves to maintain the cooling agent having predetermined properties in the heat transfer apparatus (Col. 4, ll. 27-31 and ll. 51-54).
	Regarding Dependent Claim 18, Arenson teaches one or more sensors (68 and 79) for sensing one or more of: (i) an ambient air temperature at an upstream end of the air intake flow path, (ii) an elevation of the mobile source of electricity, (iii) a pressure level of the cooling agent that is in the heat transfer apparatus and that is heated by absorbing the heat from the intake air. (iv) air temperature of intake air entering the turbine at a downstream end of the air intake flow path, (v) a temperature of the cooling agent in the heat transfer apparatus (68 and 79 measure temperature of cooling agent as it enters and exits heat exchanger 12), (vi) current power output from the mobile source of electricity, (vii) a load demand metric associated with the mobile source of electricity, and (viii) a humidity level of the ambient air, wherein the controller controls the first and second control valves to maintain the cooling agent having the predetermined properties based on data sensed by the one or more sensors (68 controls valve 66 and 79 controls valve 77).
Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cromer 5,697,207.
In regards to Independent Claim 1, Cromer teaches a method comprising: converting a mobile source of electricity to an operational mode (output to electric generator 22, where system is capable of being moved); generating electricity (with generator 22) in the operational mode by operating a turbine (10) disposed on the mobile source of electricity; and cooling intake air (intake 16) to the turbine by feeding a cooling agent (flow of LNG from tank 28 to 12) into a heat transfer apparatus (28) disposed in an air intake flow path of the intake air to the turbine (28 within 16).
	Regarding Dependent Claim 4, Cromer teaches feeding liquid nitrogen into the heat transfer apparatus (from tank 26, Col. 4, ll. 23-27).
Claim(s) 1, 6, 8, 13, 14, 16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motakef 2014/0093351.
	In regards to Independent Claim 1, Motakef teaches a method comprising: converting a mobile source of electricity to an operational mode (output to electric generator 188, where system is capable of being moved); generating electricity (with generator 188) in the operational mode by operating a turbine (180) disposed on the mobile source of electricity; and cooling intake air (200) to the turbine by feeding a cooling agent (flow of water in heat exchanger 140) into a heat transfer apparatus (140) disposed in an air intake flow path of the intake air to the turbine (140 within 200).
	Regarding Dependent Claim 6, Motakef teaches preventing debris in the air intake flow path from entering an intake of the turbine of the mobile source of electricity (with filter 115).
	In regards to Independent Claim 8, Motakef teaches an apparatus for providing mobile electric power (figure 1), the apparatus comprising: a mobile source of electricity (output to electric generator 188, where system is capable of being moved) comprising an air intake flow path (200), an air exhaust flow path (185), and a turbine (180) disposed between the air intake and air exhaust flow paths; a heat transfer apparatus (140) disposed in the air intake flow path; and a controller (controller controlling control valve 400, paragraph [0019]) configured to control 
	Regarding Dependent Claim 13, Motakef teaches a filter (115) disposed in the air intake flow path (200) and configured to prevent debris from entering an intake of the turbine of the mobile source of electricity (paragraph [0023]).
	Regarding Dependent Claim 14, Motakef teaches that the filter is disposed in the air intake flow path downstream of the heat transfer apparatus (115 downstream of 140).
	In regards to Independent Claim 16, Motakef teaches a cooling system (140) for an air intake flow path (200) of a turbine (180) disposed on a mobile source of electricity (output to electric generator 188, where system is capable of being moved), the system comprising: a heat transfer apparatus (140) disposed in the air intake flow path of the turbine disposed on the mobile source of electricity; and a controller (control of valve 400, paragraph [0019]) configured to control flow of a cooling agent (from 410 and 415) in the heat transfer apparatus to cool intake air flowing in the air intake flow path (paragraph [0019]).
	Regarding Dependent Claim 19, Motakef teaches a filter (115) disposed in the air intake flow path (200) downstream of the heat transfer apparatus (115 downstream of 140) and configured to prevent debris from entering an intake of the turbine of the mobile source of electricity (paragraph [0023]).
Claim(s) 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady 2016/0102613.
	In regards to Independent Claim 20, Brady teaches a system for handling intake air into an intake of a mobile turbine generating electricity (air intake of figure 1 for turbine 130 driving generator 132, wherein the system is capable of being moved), the system comprising: a filter filtering ambient air (filter 120 filtering air 100); a heat transfer apparatus (20) having an inlet (inlet from valve 156) and an outlet (outlet at 150) for communication of a cooling agent (from tank 174) through the heat transfer apparatus (through 112), the heat transfer apparatus 
	Regarding Dependent Claim 22, Brady teaches that the at least one sensed property sensed by the at least one sensor comprises one or more of: (i) a first temperature of the ambient air, (ii) an elevation of the mobile turbine, (iii) a pressure level of the cooling agent in the heat transfer apparatus, (iv) a second temperature of the ambient air entering the mobile turbine, (v) a third temperature of the cooling agent in the heat transfer apparatus (temperature of cooling agent entering the heat transfer apparatus, paragraph [0044]), (vi) a current power output from the mobile turbine, and (vii) a load demand metric associated with the mobile turbine.
	Regarding Dependent Claim 23, Brady teaches a housing (104) having the filter (120) and the heat transfer apparatus (112 of 20) and disposed in communication with the intake of the mobile turbine (104 connects to inlet of compressor 126 of the gas turbine).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motakef as applied to claims 1 and 13 above, and further in view of Morris 2016/0177675.
	Regarding Dependent Claims 7 and 15, Motakef teaches the invention as claimed and discussed above.  However, Motakef does not teach that a first connection connects a housing on a first transport having a filter and heat transfer apparatus to an inlet plenum of the turbine on a second transport to define the air intake flow path; or a second connection connecting an exhaust stack of the first transport to an exhaust collector of the turbine on the second transport.  Morris teaches (particularly in figure 6), a first connection (604) connects a housing (paragraph [0056]) on a first transport (500) having a filter and heat transfer apparatus (502) to an inlet plenum (404) of the turbine (407) on a second transport (400) to define the air intake flow path; and a second connection (602) connecting an exhaust stack (510) of the first transport to an exhaust collector (406) of the turbine on the second transport (400).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the turbine system of Motakef with the two transports and connections of Morris, in order to use two transports for the power generating system to reduce the footprint onsite of the system (paragraph [0038]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motakef as applied to claim 8 above, and further in view of Cromer.
	Regarding Dependent Claim 11, Motakef teaches the invention as claimed and discussed above, and Motakef further teaches that the cooling agent is liquid water (water supply to 140 in figure 1).  However, Motakef does not teach that the cooling agent is liquid nitrogen.  Cromer teaches using liquid nitrogen (from tank 26, Col. 4, ll. 23-27) to cool inlet air (air inlet 16 and heat exchanger 28) of a gas turbine (10).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use liquid nitrogen as the coolant for the air cooler of Motakef instead of water, as taught by Cromer, in order to increase gas turbine output without increasing the formation of nitrogen oxides (Col. 1, ll. 35-42).
21 is rejected under 35 U.S.C. 103 as being unpatentable over Brady as applied to claim 20 above, and further in view of Arenson.
Regarding Dependent Claim 21, Brady teaches the invention as claimed and discussed above, and Brady further teaches a first valve (156) that controls flow into the heat transfer apparatus (112).  However, Brady does not teach first and second control valves controlled by the controller to control flow into and out of the heat transfer apparatus.  Arenson teaches first (66) and second (77) valves controlled by a controller (controls 68 and 79 respectively) to control flow into and out of a heat transfer apparatus (12).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Brady with the control valves and controller of Arenson, in order to control the flow of coolant based on the temperature of the coolant entering and exiting the heat transfer apparatus (Col. 4, ll. 26-31 and ll. 49-55).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady as applied to claim 23 above, and further in view of Morris.
Regarding Dependent Claim 24, Brady teaches the invention as claimed and discussed above.  However, Brady does not teach that a first connection connects a housing on a first transport having a filter and heat transfer apparatus to an inlet plenum of the turbine on a second transport to define the air intake flow path; or a second connection connecting an exhaust stack of the first transport to an exhaust collector of the turbine on the second transport.  Morris teaches (particularly in figure 6), a first connection (604) connects a housing (paragraph [0056]) on a first transport (500) having a filter and heat transfer apparatus (502) to an inlet plenum (404) of the turbine (407) on a second transport (400) to define the air intake flow path; and a second connection (602) connecting an exhaust stack (510) of the first transport to an exhaust collector (406) of the turbine on the second transport (400).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the turbine system of Brady with the two transports and connections of Morris, in order to use two .
	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady as applied to claim 20 above, and further in view of Harada 2010/0089023.
Regarding Dependent Claim 25, Brady teaches the invention as claimed and discussed above, and Brady further teaches that the inlet is in communication with a source of the cooling agent (inlet from valve 156 is connected to tank 174).  However, Brady does not teach that the outlet is disposed in communication with the environment.  Harada teaches connecting the outlet of the heat transfer device (outlet line 25 from heat exchanger 20) to the environment (through line 28, controlled by valve 29).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the outlet line of the heat transfer device of Brady with the escape pipe of Harada, in order to allow the condensate water to be vented to the atmosphere (paragraph [0089]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741